           Case 1:19-cv-00539-NONE-EPG Document 66 Filed 04/22/21 Page 1 of 1



 1
 2
 3
 4
 5
                                       UNITED STATES DISTRICT COURT
 6
                                     EASTERN DISTRICT OF CALIFORNIA
 7
 8
     THOMAS LEE GLEASON, JR.,                              Case No. 1:19-cv-00539-NONE-EPG (PC)
 9
                     Plaintiff,                            ORDER REQUIRING PARTIES TO
10                                                         PARTICIPATE IN SETTLEMENT
            v.                                             CONFERENCE
11
     G. PLACENCIA,
12
                    Defendant.
13
14
15            The deadline for Defendant to file a motion for summary judgment has passed, and
16   Defendant did not file a motion for summary judgment. Given this, and the ongoing judicial
17   emergency in the Eastern District of California, the Court will require the parties to participate
18   in a settlement conference.1 Accordingly, within fourteen days of the date of service of this
19   order, Defendant shall contact ADR Coordinator Sujean Park (spark@caed.uscourts.gov) to
20   schedule a settlement conference.
     IT IS SO ORDERED.
21
22       Dated:       April 22, 2021                                      /s/
23                                                                UNITED STATES MAGISTRATE JUDGE

24
25
              1
26              On March 22, 2021, Defendant filed a status report indicating that defense counsel does not believe this
     case is suitable for a settlement conference. (ECF No. 65). Defendant also requested that, if a settlement
27   conference is set, it be set after the pretrial conference. (Id.). However, given that the summary judgment
     deadline has passed and this case is still proceeding, and the ongoing judicial emergency in the Eastern District of
28   California, the Court will require the parties to participate in a settlement conference and will not reset the
     telephonic trial confirmation hearing or the trial until after the settlement conference has been conducted.

                                                              1
